           Case 2:20-cv-02022-KJD-DJA Document 7 Filed 12/16/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   NATHANIEL M. WILLIAMS.,
                                                           Case No.: 2:20-cv-02022-KJD-DJA
10          Plaintiff,
                                                                         ORDER
11   v.
12   VEGAS VENTURE 1 LLC, et al.,
13          Defendant(s).
14         Pursuant to 28 U.S.C. § 1915 Plaintiff is proceeding in this action pro se and has been
15 granted authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF No. 4).
16 Plaintiff’s complaint (ECF No. 1-1) was dismissed without prejudice and he was granted leave to
17 amend. On December 4, 2020, Plaintiff filed an Amended Complaint (ECF No. 6), which the
18 Court will now screen.
19         Upon granting an application to proceed in forma pauperis, courts additionally screen the
20 complaint pursuant to § 1915(e). Federal courts are given the authority to dismiss a case if the
21 action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,
22 or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
23 When a court dismisses a complaint under § 1915, the plaintiff should be given leave to amend the
24 complaint with directions as to curing its deficiencies, unless it is clear from the face of the
25 complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
26 F.3d 1103, 1106 (9th Cir. 1995).
27         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint
28 for failure to state a claim upon which relief can be granted. Review under Rule 12(b)(6) is

                                                    1
           Case 2:20-cv-02022-KJD-DJA Document 7 Filed 12/16/20 Page 2 of 4




 1 essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723
 2 (9th Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim
 3 showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atlantic Corp. v. Twombly,
 4 550 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations, it
 5 demands “more than labels and conclusions” or a “formulaic recitation of the elements of a cause
 6 of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265,
 7 286 (1986)). The court must accept as true all well-pled factual allegations contained in the
 8 complaint, but the same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679.
 9 Mere recitals of the elements of a cause of action, supported only by conclusory allegations, do
10 not suffice. Id. at 678. Secondly, where the claims in the complaint have not crossed the line from
11 conceivable to plausible, the complaint should be dismissed.          Twombly, 550 U.S. at 570.
12 Allegations of a pro se complaint are held to less stringent standards than formal pleadings drafted
13 by lawyers. Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal
14 construction of pro se pleadings is required after Twombly and Iqbal).
15         Federal courts are courts of limited jurisdiction and possess only that power authorized by
16 the Constitution and statute. See Rasul v. Bush, 542 U.S. 466, 489 (2004). Pursuant to 28 U.S.C.
17 § 1331, federal courts have original jurisdiction over “all civil actions arising under the
18 Constitution, laws, or treaties of the United States.” Cases “arise under” federal law either when
19 federal law creates the cause of action or where the vindication of a right under state law
20 necessarily turns on the construction of federal law. Republican Party of Guam v. Gutierrez, 277
21 F.3d 1086, 1088-89 (9th Cir. 2002). Whether federal-question jurisdiction exists is based on the
22 “well-pleaded complaint rule,” which provides that “federal jurisdiction exists only when a federal
23 question is presented on the face of the plaintiff's properly pleaded complaint.” Caterpillar, Inc.
24 v. Williams, 482 U.S. 386, 392 (1987).
25         In this case, Plaintiff attempts to bring claims under Title VII of the Civil Rights Act of
26 1964 and Section 1981 along with additional Nevada law claims. See Amended Compl. (ECF No.
27 6). Claims under Title VII and Section 1981 invoke the Court’s federal jurisdiction while the state
28 law claims would fall under supplemental jurisdiction.

                                                     2
           Case 2:20-cv-02022-KJD-DJA Document 7 Filed 12/16/20 Page 3 of 4




 1         Having determined that federal-question jurisdiction exists under the well-pleaded
 2 complaint rule, the Court now turns to the sufficiency of the factual allegations to state a claim. In
 3 order to state a Title VII discrimination claim, Plaintiff must allege that: (a) he belonged to a
 4 protected class; (b) he was qualified for his job; (c) he was subjected to an adverse employment
 5 action; and (d) similarly situated employees not in his protected class received more favorable
 6 treatment. Moran v. Selig, 447 F.3d 748, 753 (9th Cir.2006) (citing Kang v. U. Lim Am., Inc., 296
 7 F.3d 810, 818 (9th Cir.2002)). See 42 U.S.C. § 2000e–3(e).
 8         Plaintiff filed this action within 95 days of the right to sue notice and thus, the Court will
 9 find it to be timely. He asserts federal and state law claims including against individual defendants.
10 Plaintiff’s Amended Complaint is difficult to parse out and some of his claims may be subject to
11 dismissal. However, the Court finds that the factual allegations are sufficient at this point to
12 survive screening.
13         IT IS THEREFORE ORDERED that:
14         1. The Clerk of the Court shall issue Summons to Defendants and deliver the same to the
15             U.S. Marshal for service. The Clerk of the Court shall also deliver a copy of the
16             amended complaint (ECF No. 6) to the U.S. Marshal for service.
17         2. Plaintiff shall have thirty days in which to furnish the U.S. Marshal with the required
18             Form USM-285.1 Within twenty days after receiving from the U.S. Marshal a copy of
19             the Form USM-285, showing whether service has been accomplished, Plaintiff must
20             file a notice with the court identifying whether defendant was served. If Plaintiff
21             wishes to have service again attempted on an unserved defendant, a motion must be
22             filed with the Court identifying the unserved defendant and specifying a more detailed
23             name and/or address for said defendant, or whether some other manner of service
24             should be attempted.
25         3. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service must be
26             accomplished within 90 days from the date this order is entered.
27
28         1 The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

                                                     3
     Case 2:20-cv-02022-KJD-DJA Document 7 Filed 12/16/20 Page 4 of 4




 1   4. From this point forward, Plaintiff shall serve upon Defendants, or, if appearance has
 2      been entered by counsel, upon the attorney(s), a copy of every pleading, motion, or
 3      other document submitted for consideration by the court. Plaintiff shall include with
 4      the original papers submitted for filing a certificate stating the date that a true and
 5      correct copy of the document was mailed to Defendants or counsel for Defendants. The
 6      Court may disregard any paper received by a District Judge or Magistrate Judge that
 7      has not been filed with the Clerk, and any paper received by a District Judge, Magistrate
 8      Judge, or the Clerk that fails to include a certificate of service.
 9
10   Dated: December 16, 2020
11                                                   ___________________________________
                                                     DANIEL J. ALBREGTS
12                                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
